In this case a verdict being rendered for the plaintiff, he moves for a new trial, and rests on the insufficiency of the damages chiefly, to sustain the motion.
P / , , , . , .... Inis action is on a bond to make titles to a tract of land sold by defendant to plaintiff. The breach was clearly proven, and the only question that arose was as to the measure damages. It was in evidence that plaintiff gave three hundred dollars for the land, and that the defendant subse-fluently S°W li f°r s*x hundred dollars to another person ; the defendant having an interest in the land as heir to an estate, to which the land belonged, of which estate he was administrator. The verdict is for the price paid for the land with interest.
A diversity of opinion has existed on the question, whether in such cases the price paid, with interest on that sum, or the value of the land at the lime of the breach, should form the true measure of damage. The court adopts the latter as much more safe and consistent with justice, in this case it is apparent that the adoption of the former measure by the jury, contrary to the instruction of the court, works injustice, as it *181but returns to the plaintiff his money with simple interest, while the defendant has not only enjoyed the use of that sum for many years, but also the increased price of the land, which land should have been, upon every principle of justice, in the possession and enjoyment of the plaintiff.
Believing that this verdict is contrary to law and evidence, and that by it justice is not rendered to the plaintiff, the court orders that it be set aside, and a new trial granted.